Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 15/414,445 which was filed on 1/24/2017 and is a CON of patent 9600569 filed on 08/07/2013 which is also a CON of patent 8533221 filed on 08/30/2007.

Response to Amendment
In the response filed 3/24/2022, claims 1, 27, and 28 have been amended.  Claim 3 has been cancelled and no new claims have been added. Accordingly, claims 1-2 and 4-28 stand pending.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that cited references do not teach “wherein the configuring comprises updating records of domains for which request and responses will pass through the system, such that requests identifying said domains are routed via the system, and wherein the configuring is such that requests identifying domains other than the said domains are not routed via the system”.  The examiner respectfully disagrees.  Ertugrul teaches, in paragraph 38, updating the content coordinator based on the categories, e.g. domains, from the advertising content stored in the database of content and browsing information.  Ertugrul teaches that when the user requests match domains from the content coordinator, routing the request via the system to return targeted ads based on the matched domain and when the requests identify domains other than the said domains, the system delivers default content.  This is interpreted to mean request were not routed via the system since only default content was returned and not request/user targeted content.  When combined with the previously cited references this would be incorporated with the teachings of the portal and proxy server of Leigh, routing or not routing the requests through the ad content server or ad insertion module based on the matching domains as taught by Ertugrul.  Therefore, when the requests are routed to the proxy server of Leigh they would not be routed via the system through the ad content server or ad insertion module to return the targeted ads.  Therefore, the examiner is not persuaded.
The applicant argues that Leigh makes no consideration of the destination of the requests when selecting the targeted advertising to be provided and there is no motivation to modify Leigh as such.  The examiner respectfully disagrees.  Leigh teaches in paragraph 3, that the problem they are addressing is a method of targeting the advertising to the appropriate user population and gives examples of the problem they are solving.  This means Leigh made a consideration of the content the user desires, which is interpreted as a type of destination of the requests and would be obvious to one of ordinary skill in the art to modifying to improve these features.  Therefore, the examiner is not persuaded.

The applicant also argues that such a modification would prevent the primary purpose of Leigh being achieved since not all requests of the network would be routed to the proxy server.  The examiner respectfully disagrees.  As argued above, with the combination of the portal and proxy server of Leigh with the category matching as taught by Ertugrul the proxy server would still receive the requests, but the requests would not be routed through the ad content server or ad insertion module based on the matching domains as taught by Ertugrul.  Therefore, when not matching domains are identified, as taught by Ertugrul, the requests are still routed to the proxy server of Leigh, but they would not be routed via the system through the ad content server or ad insertion module to return the targeted ads, but default content would still be returned and the purpose of Leigh would still be fulfilled.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh (US2007/0180147) in view of Ertugrul (US2007/0220010) and Soroca et al. (US20120173358), hereinafter Soroca.

Regarding claim 1:
Leigh teaches:
A method of providing dynamically targeted content in a network, the method comprising: requests for content hosted at a hosted content server, the requests identifying the hosted content server by a domain name are, based on the domain name identified by the requests, routed by the domain name service to a system associated with and remote from the hosted content server (Leigh, figure 1b, [0023-0026], note the use of customer premises equipment 105 and network 107 to receive the request for content and route it to a proxy server to intercept web page request, which is a system remote from the hosted content server);
receiving, at the system, a request from a user for content hosted at the hosted content server, the request being received from the user at the system on the basis of the configuring (Leigh, claims 2-3, figure 1b, [0023-0026], note the proxy server receiving the web page request);
transmitting, by the system, the request to the hosted content server (Leigh, figure 1b, [0023-0026], note transmitting request the targeted web server from the portal 110); 
receiving, at the system, a response from the hosted content server in response to the request (Leigh, figure 1b, [0023-0026], receiving a response from the targeted web server to the portal 110);
in response to receipt of the request, providing, from the system, targeting data to a plurality of content providers in the network (Leigh, claim 3, figure 1a-1b, [0020-0026], note the proxy server providing data to the ad content server to retrieve ads to be inserted in the response);
While Leigh teaches a system for target advertisement and routing the requested information accordingly, Leigh doesn’t specifically teach a domain name service; wherein the configuring comprises updating records of domains for which request and responses will pass through the system, such that requests identifying said domains are routed via the system, and wherein the configuring is such that requests identifying domains other than the said domains are not routed via the system.  However, Ertugrul is in the same field of endeavor, targeted advertisements, and Ertugrul teaches:
configuring a domain name service (Ertugrul, [0021], note the use of DNS services to route requests.  This would be combined with the routing of Leigh as taught above);
wherein the configuring comprises updating records of domains for which request and responses will pass through the system, such that requests identifying said domains are routed via the system, and wherein the configuring is such that requests identifying domains other than the said domains are not routed via the system (Ertugrul, [0038], note category information, e.g. domain information, is stored at the content coordinator; note records are updated based on advertising content stored in the database of content and browsing information; note matching user requests with categories when categories are included in the content coordinator and when requests identify categories, e.g. domains, other than the said categories, e.g. domains, delivering default content, which is interpreted to mean the requests were not routed via the system since only default content was returned and not request/user targeted content.  When combined with the previously cited references this would be incorporated with the teaches of the portal and proxy server of Leigh, routing or not routing the requests through the ad content server or ad insertion module based on the matching domains as taught by Ertugrul);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this ensure proper routing of the requests over a network.
While Leigh as modified teaches inserted advertisements on requested web pages, Leigh as modified doesn’t specifically teach receiving, at the system, targeted content provision bids from at least one content provider in the plurality; and on the basis of the received targeted content provision bids, sending, from the system, targeted content to the user via the network; However Soroca is in the same field of endeavor, targeting data, and Soroca teaches:
receiving, at the system, targeted content provision bids from at least one content provider in the plurality (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders); and 
on the basis of the received targeted content provision bids, sending, from the system, targeted content to the user via the network (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 2:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the received targeted content provision bids comprise real-time targeted content provision bids dynamically generated and provided to the system in real-time by the respective content providers in response to receipt of the targeting data (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding is done in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 3:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the configuring comprises updating records of domains for which requests and responses will pass through the system such that those requests are routed via the system, and wherein the system is arranged to receive requests from the user to the hosted content server and to receive responses from the hosted content server to the user (Ertugrul, [0053], note updating server data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this ensure proper routing of the requests over a network.

Regarding claim 4:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising: at the system, analyzing an aspect of the request in real-time (Leigh, [0024-0025], note real time monitoring) (Ertugrul, [0056, 0074, 0076], note targeted advertisements may be provided at any time, e.g. real-time, note analysis may be done in real-time) (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding and analyzing is done in real-time); and
creating, at the system, the targeting data based at least in part on the real-time analyzing of the aspect of the request (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding and analyzing is done in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve performance of the system.

Regarding claim 5:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising: accessing, at the system, the requested content from the hosted content server (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110) (Ertugrul, abstract, figures 1-7, [0014, 0021, 0050], note accessing content, note the browsing information is accessed); 
analyzing, at the system, an aspect of the accessed content in real-time (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis) (Ertugrul, [0056, 0074, 0076], note targeted advertisements may be provided at any time, e.g. real-time, note analysis may be done in real-time, note the browsing information is analyzed) (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding and analyzing is done in real-time); and
creating, at the system, the targeting data based at least in part on the real-time analyzing of the accessed content (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding and analyzing is done in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 6:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the aspect of the accessed content or the request comprises one or more of a referrer address, an address of the content, the content, a search term, the user, and data associated with the user (Ertugrul, figures 1-7, abstract, [0031, 0052, 0057], note addresses, keywords, content, and user data) (Soroca, abstract, claims 1-2, [0073], note user data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 7:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising identifying, at the system, the targeted content based at least in part on the targeting data (Leigh, figure 1a-b, [0020-0026], note using targeting data for the targeted content) (Ertugrul, figures 1-7, abstract, claims 1-2, [0021, 0031, 0050, 0052, 0057], note identifying target content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], identifying target content).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 8:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising identifying, at the system, the targeted content based at least in part on the received targeted content provision bids (Ertugrul, figures 1-7, abstract, claims 1-2, [0021, 0031, 0050, 0052, 0057], note identifying target content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], identifying target content based on bids).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 9:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising: accessing, at the system, the requested content from the hosted content server (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note accessing the content, note the browsing information is accessed); and 
identifying, at the system, the targeted content based at least in part on the content accessed from the hosted content server (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note identifying target content) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note accessing the content, note the browsing information is accessed) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], identifying target content based on user datum).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 10:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising selecting, at the system, one of the plurality of content providers based on the received bids, wherein the targeted content is sent to the user via the network based at least in part on the selection (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note selecting modified content to send to the user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note targeted content selected based on the bids).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 11:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising: at the system, requesting content to be provided from the selected content provider (Leigh, figures 1a-b, [0020-0026], note requesting ad content) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note requesting the content from the content provider) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note requesting the content from the content provider); and 
receiving, at the system, the requested content from the selected content provider (Leigh, figures 1a-b, [0020-0026], note receiving ad content) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note receiving modified content to send to the user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note targeted content received).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 12:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising: accessing, at the system, the requested content from the hosted content server (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note accessing the content, note the browsing information is accessed) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note accessing the requested content);
inserting, at the system, a tag associated with the selected one of the plurality of content providers into the accessed content to create modified content (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content); and
sending, from the system, the modified content to the user via the network (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content, note sending modified content to the user) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note sending the content to the user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note sending the content to the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 13:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising receiving, at the system, targeted content provision bids from multiple content providers in the plurality (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0050], note one or more service providers, note targeted data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 14:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein at least one of the received targeted content provision bids comprises content to be provided from at least one content provider in the plurality of content providers (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0021, 0031, 0050, 0052, 0057], note one or more service providers, note targeted data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 15:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the targeted content comprises a tag for additional content (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 16:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the targeted content comprises one or more of a targeted advertisement and a tag for a targeted advertisement (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content with targeted advertisements) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content with targeted advertisements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 17:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the targeted content comprises a tag comprising data relating to the user's behavior (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content based on user behavior) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content based on user behavior).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 18:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the targeting data comprises one or more of information defining the content and information defining the user (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content based on user behavior, e.g. defining the content and user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content based on user behavior, e.g. defining the content and the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 19:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the targeting data provided to the plurality of content providers by the system is the same for each content provider in the plurality (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0050], note one or more service providers, note targeted data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note user datum’s, note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 20:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the targeting data provided to the plurality of content providers by the system is different for at least two content providers in the plurality (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0039-0043, 0050, 0055, 0058-0059], note one or more service providers, note targeted data, note reporting one or more characteristics is interpreted as providing different targeting data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 21:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
	comprising: accessing, at the system, the requested content from the hosted content server (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note accessing the content, note the browsing information is accessed) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note accessing the requested content); 
inserting, at the system, targeted content into the accessed content to create modified content (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content); and
sending, from the system, the modified content to the user via the network (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content, note sending modified content to the user) (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note sending the content to the user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note sending the content to the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 22:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the inserting comprises replacing an advertisement with another advertisement (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057, 077], note modifying the content and replacing information based on user behavior via the service provided, this is interpreted as replacing advertising data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0278, 0371, 0393, 1055, 1097], note replacing content with more relevant content, e.g. advertisements)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 23:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the inserting comprises replacing a web page with another webpage (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057, 077], note modifying the content and replacing information based on user behavior via the service provided) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0278, 0371, 0393, 1055, 1097], note replacing content with more relevant content, e.g. advertisements)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 24:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
comprising using the targeting data to instigate, at the system, one or more of the following actions: shutting down an entity in the network, preventing access to a website, sending an email, sending an alert, and changing future operation of the system (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057, 0076], note preventing access due to age, note email) (Soroca, abstract, claims 1-2, [0010, 0074, 0119-0121, 0181, 0186, 0198, 0268, 0274, 0277], note preventing content being displayed to specific users, note blacklisted content, note preventing adult matter, note email, note alert)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 25:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the entity comprises one or more of the system and the hosted content server (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0021, 0031, 0050, 0052, 0057], note systems and content servers) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Regarding claim 26:
Leigh as modified shows the method as disclosed above:
Leigh as modified further teaches:
wherein the website comprises a website hosted by the hosted content server (Leigh, figures 1a-b, [0020-0026], note websites and web server) (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0018, 0021, 0031, 0050, 0052, 0057], note systems and content servers, note website) (Soroca, abstract, claims 1-2, [0007, 0010, 0119-0121, 0371], note website).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Ertugrul as modified because this improve the performance of the system (Ertugrul, [0014]).

Claim 27 discloses substantially the same limitations as claim 1 respectively, except claim 27 is directed to a system comprising at least one memory including computer program code; and at least one processor in data communication with the at least one memory (Ertugrul, figures 1-7, note memory and processor), while claim 1 is directed to a method. Therefore claim 27 is rejected under the same rationale set forth for claim 1.

Claim 28 discloses substantially the same limitations as claim 1 respectively, except claim 28 is directed to a non-transitory computer-readable medium comprising computer-executable instructions which, when executed by a processor, cause a computing device to perform a method (Ertugrul, figures 1-7, note memory and processor), while claim 1 is directed to a method. Therefore claim 28 is rejected under the same rationale set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US2007/0266091) teaches using content in the HTTP request, such as the domain, to select suitable advertising; Malobrodsky et al. (US2006/0293962) teaches routing request and selecting ads based on the domain name requested by the user; Almeida (US2008/0201216) teaches targeting advertising to users through an ISP;
Frank et al. (US2007/0033102) teaches targeted advertisements based on advertisement classification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             6/16/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152